Strasburger
                                                      ATTORNEYS AT LAW                                           FILED IN
                                                                                                          14th COURT     OF APPEALS
                                                                                                               )jni ict/im t c v «c;




                                                                                                                 AUG 24 2015
     August 24, 2015                                                                                      CHRISTOPHER a.PRINE I
                                                                                                 JACKJCARNEGIE         CLERK                       1
                                                                                                 713.91U6H                                LMilWrnu rf
                                                                                                 iack.carnegie@strasburger.com

      Mr. Christopher A. Prine
      Clerk
      Fourteenth Court of Appeals
      301 Fannin, Suite 245
      Houston, Texas 77002

      Re:      Amehgroup Texas, Inc. v. True View Surgery Center, LP. dm/a Town Park
               Surgery Center

               Court of Appeals No.: 014-15-00086-CV

      Dear Mr. Prine:

      Please consider this letter our request for the Clerk's Record including the sealed
      portion in the above-referenced appeal. Pursuant to our conversation, you have
      advised there is an order on file to release the sealed records. Thank you for your
      courtesy and assistance in the handling of this matter.

      Sincerely

                        <#4t-


      Jack G. Carnegie

     JGC:ag




     2234195.1/SPH/27768/0101/082415

                                                        Strasburger & Price, LLP
909 Fannin Street, Suite 2300 | Houston, Texas 77010-1036 | 713.951.5600 tel | 713.951.5660 fax | www.strasburger.com
          Austin I Collin County | Dallas | Houston | San Antonio | New York | Washington, D.C. | Mexico City - Strasburger & Price, SC